DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 04/18/2022.
Claims 1-15 are pending. 
Response to Arguments
Applicant’s amendments with respect to the objection of the specification regarding the embedded hyperlink have overcome the objection. However, no arguments or amendments have been provided for the objection of the specification due to the use of the term Bluetooth. Therefore, this objection is maintained.
Applicant’s arguments, see pages 7-9, filed 04/18/2022, with respect to the rejection of claims 1-15 under 35 U.S.C. 112(b) have been fully considered. However, the rejection of claim 1 under 35 U.S.C. 112(b) is maintained, as no arguments or amendments have been provided for lack of antecedent basis of the phrase “the evaluated dynamic behavior” in claim 1, as explained in the current office action below. Therefore, this rejection is maintained. 
Applicant’s arguments, see pages 9-12, filed 04/18/2022, with respect to the rejection of claims 1, 2, 4-6, 8, 10, and 13-15 under 35 U.S.C. 102(a)(1) and claims 7, 9, 11, and 12 under 35 U.S.C. 103 have been fully considered and are persuasive. Applicant argues that Gedamu does not teach sensors configured to obtain data representing a parameter relevant to n internal physiological state of the person. Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made, as explained in the office action below. 
Specification
The use of the term Bluetooth in par. [0043], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the evaluated dynamic behaviour" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are rejected based on their dependency on claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gedamu (US Patent Application Publication 2020/0129066), and further in view of Liu et al. (Y. Liu et al., "A Novel Cloud-Based Framework for the Elderly Healthcare Services Using Digital Twin," in IEEE Access, vol. 7, pp. 49088-49101, 2019, doi: 10.1109/ACCESS.2019.2909828.), hereinafter Liu.
Regarding claim 1, Gedamu teaches a method of providing a personalized parameter model of at least part of the physiology of a person carrying a set of sensors with a computer system comprising a processor arrangement (e.g. Abstract; Fig. 1: digital model of a person; Par. [0004]), the method comprising, with said processor arrangement:
receiving sensor data from said set of sensors with a communication interface over a defined period of time, the sensor data from each sensor representing a parameter relevant to an actual physiological state of the person (e.g. Par. [0006]: receiving data from sensors that correspond to different features of the user’s body; Par. [0060]: sensors used to build a full digital representation of a user’s body; Par. [0081]: sensors can be used to identify and monitor medical conditions);
evaluating the received sensor data from each sensor to define a personalized parameter model (e.g. Par. [0073]), said model including the evaluated dynamic behaviour of the values of each parameter observed with said sensors over the defined period of time (e.g. Par. [0071]: the model can include a temporal dimension which includes monitoring the state of a user’s body over time; Par. [0075]: sensor measurements used to quantify changes in a user’s body over time); and
providing the defined personalized parameter model for updating a digital model of said person (e.g. Fig. 4A: original measurements of the user on the digital body; Fig. 4B: updated measurements of the user body included on the digital body; Par. [0078]: describing Figs. 4A and 4B).
Gedamu discloses using sensor data to determine a digital model of a person, as described above, but fails to teach wherein the sensor data represents an internal physiological state of a person. Liu discloses healthcare services using a digital twin. Liu discloses using sensor data representative of an internal physiological state of a person in order to provide fast, accurate, and efficient medical services (e.g. Page 49091, right column, second paragraph: medical data can come from wearable medical devices; Page 49092, section titled B. IMPLEMENTATION OF DTH, 1) PHYSICAL OBJECT: the physical object part of the digital twin includes medical instruments and wearable sensors connected to real persons; Paragraph spanning pages 49092-49093: the data in the digital twin formula consists of blood pressure, ECG, body temperature, and other medical sensor data; The instant specification at par. [0045] states that the sensors used for data collection can include wearable sensors and can measure physiological indicators such as temperature, blood pressure, and heart rate.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gedamu to also include using sensor data representative of an internal physiological state of a person in order to provide the predictable results of providing fast, accurate, and efficient medical services. 
Claim 1 is obvious over Gedamu and Liu as indicated above. Regarding claim 2, Gedamu further teaches wherein evaluating the received sensor data from each sensor to define the personalized parameter model further comprises: determining the end points of a parameter value range for each parameter based on the values of each parameter observed with said sensors over the defined period of time; and including said determined end points in the personalized parameter model (e.g. Par. [0076]: difference maps are generated which include the deviation between multiple sessions which can be indicative of medical conditions, the latest measurements are being considered as the end point). 
Claim 1 is obvious over Gedamu and Liu as indicated above. Regarding claim 4, Gedamu further teaches wherein evaluating the received sensor data from each sensor to define the personalized parameter model comprises determining one or more relationships between two or more of said parameters observed with said sensors over the defined period of time from the evaluated dynamic behaviour of the values of said parameters and including the determined one or more relationships in the personalized parameter model (e.g. Par. [0075] – [0076]: quantifying changes in a user’s body over time which can be indicative of different medical conditions).
Claim 1 is obvious over Gedamu and Liu as indicated above. Regarding claim 5, Gedamu further teaches receiving at least one of activity information and psychological information for a particular point in time for said person; associating received sensor data acquired at that particular point in time with said received information; and including said associations in the personalized parameter model (e.g. Figs. 4A and 4B: receiving measurements of a user in rehabilitation at a first session and then at a later session which is indicative of a positive reaction to the rehabilitation; Par. [0078]: describing Figs. 4A and 4B).
Claim 1 is obvious over Gedamu and Liu as indicated above. Regarding claim 6, Gedamu further teaches a method for updating a digital model of a person carrying a set of sensors with a computer system comprising a processor arrangement, wherein:
each sensor in said set of sensors is arranged to collect sensor data representing a parameter relevant to an actual physiological state of the person (e.g. Par. [0006]: receiving data from sensors that correspond to different features of the user’s body; Par. [0060]: sensors used to build a full digital representation of a user’s body; Par. [0081]: sensors can be used to identify and monitor medical conditions); and
the digital model is a parameterized model based on at least some of the parameters sensed with said set of sensors (e.g. Par. [0060]: sensors used to build a full digital representation of a user’s body); 
the method comprising, with said processor arrangement: obtaining the personalized parameter model provided in accordance with the method of claim 1 (e.g. see rejection for claim 1 above); and updating the digital model using the personalized parameter model (e.g. Par. [0078]: updating the model to include the new user measurements).
However, Gedamu fails to disclose wherein the sensor data represents an internal physiological state of a person. Liu discloses healthcare services using a digital twin. Liu discloses using sensor data representative of an internal physiological state of a person in order to provide fast, accurate, and efficient medical services (e.g. Page 49091, right column, second paragraph: medical data can come from wearable medical devices; Page 49092, section titled B. IMPLEMENTATION OF DTH, 1) PHYSICAL OBJECT: the physical object part of the digital twin includes medical instruments and wearable sensors connected to real persons; Paragraph spanning pages 49092-49093: the data in the digital twin formula consists of blood pressure, ECG, body temperature, and other medical sensor data; The instant specification at par. [0045] states that the sensors used for data collection can include wearable sensors and can measure physiological indicators such as temperature, blood pressure, and heart rate.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gedamu in view of Liu to include using sensor data representative of an internal physiological state of a person in order to provide the predictable results of providing fast, accurate, and efficient medical services.
Claim 6 is obvious over Gedamu and Liu as indicated above. Regarding claim 8, Gedamu further teaches wherein updating the digital model using the personalized parameter model comprises directly updating the digital model with the evaluated dynamic behaviour of said parameter observed with a sensor from the set of sensors (e.g. Par. [0086]: digital model is updated with anatomical mapping of changes to the body).
Claim 6 is obvious over Gedamu and Liu as indicated above. Regarding claim 10, Gedamu further teaches generating a further personalized parameter model comprising a further dynamic behaviour of the sensed parameters with the updated digital model (e.g. Fig. 4B: updated measurements of the user body included on the digital body; Par. [0078]: describing Figs. 4A and 4B); comparing the further personalized parameter model with the personalized parameter model and if the further personalized parameter model differs from the personalized parameter model, further updating the digital model based on said determined difference (e.g. Fig. 12C: digital model contains all updated information relevant to the user; Par. [0086]: the digital model contains updated user information).
Claim 1 is obvious over Gedamu and Liu as indicated above. Regarding claim 13, Gedamu further teaches a computer program product for a computer system comprising a processor arrangement under control of said processor arrangement, the computer program product comprising a non-transitory computer readable storage medium having computer readable program 6instructions embodied therewith for, when executed on the processor arrangement, cause the processor arrangement to implement the method of claim 1 (e.g. Par. [0004]: processing server and database are included for storing and processing the data; Par. [0118]: the image processing software is considered to be the computer program product and the database is considered to be the computer readable storage medium).
Claim 1 is obvious over Gedamu and Liu as indicated above. Regarding claim 14, Gedamu further teaches a computer system comprising a processor arrangement, wherein the processor arrangement is adapted to implement the method of claim 1 (e.g. Par. [0004]: processing server and database are included for storing and processing the data).
Claim 14 is obvious over Gedamu and Liu as indicated above. Regarding claim 15, Gedamu further teaches a computer program product communicatively coupled to the processor arrangement (e.g. Par. [0004]: processing server and database are included for storing and processing the data; Par. [0118]: the image processing software is considered to be the computer program product and is connected through a cloud server). 
Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gedamu (US Patent Application Publication 2020/0129066) and further in view of Liu et al. (Y. Liu et al., "A Novel Cloud-Based Framework for the Elderly Healthcare Services Using Digital Twin," in IEEE Access, vol. 7, pp. 49088-49101, 2019, doi: 10.1109/ACCESS.2019.2909828.), hereinafter Liu, as applied to claim 6 above, and further in view of Constantin et al. (US Patent Application Publication 2019/0252079), hereinafter Constantin.
Claim 6 is obvious over Gedamu and Liu as indicated above. Regarding claim 7, Gedamu further teaches comparing the evaluated dynamic behaviour of each parameter observed with the set of sensors with a previously assumed dynamic behaviour of said parameter on which the digital model is based (e.g. Par. [0078]: updating the model to include the new user measurements; Fig. 4A: original measurements of the user on the digital body; Fig. 4B: updated measurements of the user body included on the digital body). 
However, Gedamu fails to teach when the evaluated dynamic behaviour of at least one parameter observed with the set of sensors is different to the previously assumed dynamic behaviour of said parameter: updating a test protocol for obtaining the evaluated dynamic behaviour of said parameter in a controlled test performed on the person, and updating the digital model with the evaluated dynamic behaviour of said parameter as obtained from said person in said controlled test. 
Constantin is directed to systems and methods for providing user guidance for management of physiologic conditions. Constantin teaches it is known to update a test protocol for obtaining the dynamic behaviour of said parameter in a controlled test performed on the person, and update the digital model with the dynamic behaviour of said parameter as obtained from said person in said controlled test if the determined dynamic behaviour of at least one parameter observed with the set of sensors is different to the previously assumed dynamic behaviour of said parameter (e.g. Par. [0426]: updating and guiding a user through a test protocol; Par. [0332]: updating the model based in new data) in order to enable accurate determination of user data (e.g. Par. [0426]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gedamu in view of Liu to include updating a test protocol and digital model as taught by Constantin in order to provide the predictable results of enabling accurate determination of user data.  
Claim 6 is obvious over Gedamu and Liu as indicated above. Regarding claim 11, Gedamu fails to teach determining a set of behaviours of a person that each cause a trend in a value of at least one parameter on which the digital model is based; running a simulation with the digital model using the behaviours in said set and optionally at least one of historical parameter data and parameter data from the personalized parameter model associated with behaviours in said set as input data; evaluating said simulation; and generating a behavioural model of the person comprising each of the behaviours in said set identified by the simulation evaluation as relevant to the person.
Constantin is directed to systems and methods for providing user guidance for management of physiologic conditions. Constantin teaches it is known to determine a set of behaviours of a person that each cause a trend in a value of at least one parameter on which the digital model is based (e.g. Par. [0300]: learning a patient’s behaviors to predict trends); run a simulation with the digital model using the behaviours in said set and optionally at least one of historical parameter data and parameter data from the personalized parameter model associated with behaviours in said set as input data, evaluate the simulation, and generate a model of the person comprising each of the behaviours in said set identified by the simulation evaluation as relevant to the person (e.g. Par. [0414]: run a potential scenario and evaluate how it would affect the outcome and generate a model that shows the relevant scenario inputs). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gedamu in view of Liu to include the determination of a set of behaviors that cause a trend, run and evaluate a simulation using those behaviors, and generate a model including the behaviors as taught by Constantin to provide the predictable results of providing accurate guidance to the user in different situations. 
Claim 11 is obvious over Gedamu, Liu, and Constantin as indicated above. Regarding claim 12, Gedamu fails to teach receiving a subsequent personalized parameter model based on a subsequently determined range of values for each parameter observed with said set of sensors; evaluating the received subsequent personalized parameter model for a trend in the sensor data of the subsequent personalized parameter model that corresponds to one of the behaviours in the behavioural model with the digital model; and generating an electronic message for the person when the evaluation of the received subsequent personalized parameter model identifies a trend in the sensor data of the subsequent personalized parameter model that corresponds to one of the behaviours in the behavioural model with the digital model, said electronic message containing information for the user pertaining to the identified behaviour, optionally wherein said information is further based on received activity information and/or psychological information for said person that is relevant to the identified trend in the sensor data. 
Constantin is directed to systems and methods for providing user guidance for management of physiologic conditions. Constantin teaches it is known to receive a subsequent personalized parameter model based on a subsequently determined range of values for each parameter observed with said set of sensors (e.g. Par. [0332]: model is updated with new data); evaluate a subsequent personalized parameter model based on a subsequently determined range of values for each parameter observed with said set of sensors (e.g. Par. [0414]: evaluating potential trends in the data); and generate an electronic message for the person when the evaluation of the received subsequent personalized parameter model identifies a trend in the sensor data of the subsequent personalized parameter model that corresponds to one of the behaviours in the behavioural model with the digital model, said electronic message containing information for the user pertaining to the identified behaviour, optionally wherein said information is further based on received activity information and/or psychological information for said person that is relevant to the identified trend in the sensor data (e.g. Par. [0415]: based on the determined trends, providing guidance that can help improve the user’s quality of life; Par. [0010]: guidance can be a message).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gedamu in view of Liu and Constantin to include receiving and evaluating the subsequent personalized parameter model and generating a message as taught by Constantin in order to provide the predictable results of improving quality of life by identifying trends in the data before they can cause disruptions.    
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gedamu (US Patent Application Publication 2020/0129066) and further in view of Liu et al. (Y. Liu et al., "A Novel Cloud-Based Framework for the Elderly Healthcare Services Using Digital Twin," in IEEE Access, vol. 7, pp. 49088-49101, 2019, doi: 10.1109/ACCESS.2019.2909828.), hereinafter Liu, as applied to claim 6 above, and further in view of Neal et al. (Neal ML, Kerckhoffs R. Current progress in patient-specific modeling. Brief Bioinform. 2010;11(1):111-126. doi:10.1093/bib/bbp049 – APPLICANT CITED ON IDS), hereinafter Neal. 
Claim 6 is obvious over Gedamu and Liu as indicated above. Regarding claim 9, Gedamu fails to teach validating the digital model using the evaluated dynamic behaviour of at least one of the parameters observed with the set of sensors. 
Neal is directed towards patient specific modeling. Neal teaches it is known to validate the digital model using data collected from sensors (e.g. Figure 1: validating the digital model against the data collected). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gedamu in view of Liu to include the validation of the digital model as taught by Neal in order to provide the predictable results of determining if the digital model is still accurate to the user. 
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wegerich (US 2018/0325460) teaches using biological sensor data to determine a health index.
Fogel (US 2017/0177822) teaches a personalized prognostic profile. 
Wong (US 2013/0325493) teaches managing past, present, and future health states using a personalized 3D anatomical model. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792